DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 
Response to Amendments
Applicant's amendments filed 5/19/2022 to claim 1 have been entered. Claims 2-5, 8-13, 21, and 22 are canceled. Claims 1, 6, 7, 13-20, and 23-25 remain pending, of which claims 1, 6, 18-20, and 23-25 are being considered on their merits. Claims 7 and 13-17 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.




Response to Remarks
Applicant’s remarks on pages 6-19 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection below and necessitated by the instant amendments. Applicant’s arguments rely entirely on the instant amendments to claim 1, which are fully addressed by the additional teaches of Jiang, Chian, and Mooney as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 18-20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2011/003008) in view of Hasan et al. (Advanced Science (2015), 2, 1500122, 18 pages), Jiang et al. (Tissue Engineering Part A (2013), 19(1-2), 224-234; Reference U), Chian et al. (US 2010/0190254; Reference A), and Mooney et al. (US 2015/0024026; Reference B).
Lim teaches a method of treating cardiac tissues in subjects suffering from myocardial infarction, the method comprising administering a composition comprising extracellular vesicles (exosomes) obtained from mesenchymal stem cells wherein the mesenchymal stem cells are obtained from embryonic stem cells (Examples 1-4 and 21), reading in-part on claim 1 and the embodiments of pluripotent and multipotent cells for claims 1, 23, and 25. Lim teaches direct injection of the exosomes (particles) into the heart of subjects to treat cardiac inflammation (¶0204), reading on claims 18-20. 
Regarding claims 1 and 6, Lim does not teach any species of biocompatible and biodegradable polymer or any mixing of the vesicles with the polymer thereof. Regarding claim 1, Lim does not teach fibrin polymer form from the combination of fibrinogen and thrombin at any of the recited concentrations.
Hasan teaches that injectable hydrogels such as fibrin, chitosan, collagen, and hyaluronic acid, could be used to deliver therapeutic agents, cells, or engineered tissues locally to damaged areas of the heart in order to regenerate functional cardiac tissue in subjects suffering from myocardial infarction (MI) (p2, paragraph starting “As a result…” and the appropriate sections of subheading 4.3.1; Fig. 1), reading on in-part on claims 1 and 6, Hasan teaches that collagen, functionalized or cross-linked hyaluronic acid, fibrin, cross-linked alginate, and chitosan have all been successfully used to treating symptoms of MI in subjects (subheading 4.3.1), reading in-part on claims 1 and 6.
Jiang teaches methods of a making composition comprising fibrin formulated as a porous hydrogel (Abstract). Jiang teaches that a pore size range of 100-150 µm supports vascularized tissue formation in a skeletal muscle wound model (Abstract, paragraph spanning p226-227), reading on the pore range of claim 1. Jiang teaches compressive moduli for the fibrin gels from 30,000-40,000 Pa (i.e. 30-40 kPa), reading in-part on the elasticity of claim 1. 
Chian teaches a 3D porous scaffold for tissue engineering (abstract), comprising a porous fibrin interface (¶0017 and Fig. 1). Chian teaches preferred bioadhesive thicknesses (e.g. fibrin) of about 10-1000 µm (i.e. 0.1-1 mm) (¶0061 and ¶0066), reading on the thickness range of claim 1. Chian teaches the scaffold would be useful in methods of heart repair (¶0146), reading on claim 1.
Mooney teaches bioscaffold compositions for regenerating tissue (Abstract), comprising fibrin (¶0016 and ¶0053). Mooney teaches the bioscaffold compositions would be useful to repair damaged heart tissue (¶0090 and ¶0092), reading in-part on claim 1. Mooney teaches materials with a relatively low elastic modulus, e.g. 0.1-100 or 1-100 kPa, with a low elastic modulus being advantageous to allow the scaffold material to conform to a wound (¶0164), reading on the elasticity range of claim 1.
Regarding claims 1 and 6, it would have been obvious before the invention was made to add/mix the fibrin of Hasan to the vesicle composition and methods of Lim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lim and Hasan are directed in-part to compositions for cardiac tissue repair. The skilled artisan would have been motivated to do so because Hasan teaches that fibrin, chitosan, collagen, and hyaluronic acid are capable of directly repairing cardiac tissue when administered to subjects, and so the additional would be predictably advantageous to enhance the cardiac tissue repair methods of Lim.
Regarding claim 1, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, the claimed pore size range is taught by Jiang and is taught as known result effective variable to support vascularized tissue formation. The claimed thickness range is taught by Chian, and so appears to be a known optimal range such as in the methods of heart repair taught by Chian. The claimed elasticity (i.e. elastic modulus) range is taught by Mooney and is taught as being advantageous to allow the scaffold material to conform to a wound (e.g. injury, tissue in need of repair, etc.) See M.P.E.P. § 2144.05.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, Hasan, Jiang, Chian, and Mooney as applied to claim 1 above, and further in view of Barile et al.  (Cardiovascular Res (2014), 103(4), 530-541).
The teachings of Lim, Hasan, Jiang, Chian, and Mooney are relied upon as set forth above.
	Regarding claim 1, Lim, Hasan, Jiang, Chian, and Mooney do not teach vesicles obtained from cardiac progenitor cells.
Barile teaches that extracellular vesicles obtained from cardiac progenitor cells inhibits cardiomyocyte apoptosis and improves cardiac function after myocardial infarction (Abstract). 
Regarding claim 25, it would have been obvious before the invention was made to substitute the vesicles obtained from pluripotent and multipotent stem cells of Lim with the vesicles obtained from cardiac progenitor cells of Barile in Lim’s methods of treating cardiac tissues. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lim and Barile are directed towards obtaining vesicles from stem cells, and towards administering said vesicles to subjects suffering from myocardial infarction. The skilled artisan would have been motivated to do so because Barile teaches that extracellular vesicles obtained from cardiac progenitor cells inhibits cardiomyocyte apoptosis and improves cardiac function after myocardial infarction and so the substitution would likely improve upon the methods of Lim to treat myocardial infarction.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653